UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL BENIT COOPER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CR-95-206, CA-98-1802-2-11)


Submitted:   November 30, 1999         Decided:     December 17, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl Benit Cooper, Appellant Pro Se. Bruce Howe Hendricks, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Benit Cooper seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Cooper, Nos. CR-95-

206; CA-98-1802-2-11 (D.S.C. May 17 & July 7, 1999).   To the extent

that Cooper raises on appeal claims that he did not present to the

district court, we decline to consider those claims.    See Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).        We also deny

Cooper’s motion for bail pending appeal and his motion for general

relief to unseal and correct his presentence investigation report.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2